OFFICE     OF   THE   ATTORNEY    GENERAL     OF   TEXAS

                                AUSTIN




                                                     Kay 6, 195



Mr. Roy 1. Iii11
County Attorney
RFmnole ootlnt~
Balllager,Texas




                                                   wus dtiy rebelred.
                                              t    taxes ara due on



                                        the gin here tendered thlm
                                       on de&-a  to know whather
                                    a a lIea Sor tamn on this




                   lntelrtigatloa,we hare oonaluded that it
                     la that one rho ha6 a mere lien only
on the lnsured propsrty hae no alaim to th6 bmurai%o~l ~aoney
reallesd by the lnsursd in the want of a lees of the pro-
party, rar a alah on the in*llraaoe money 089 arlsa only cut
of oontreot. Z6 Corpus Jurb, 4%.    That rule has been
oonslmmtlp rollowed ia Texas, beginning with the oaes of
Camemon 0. Fay, 255Tax. 68. fn t,heease of Caseaway v. Brown-
ing, (emor refueedj 175 S, 1. 481, the oourt held8
lfr.Roy L. Hill, ZZaey
                     6, 1939, Pace 2



             *In   Cameron   v.
                           Fey, 55 Tex. 58, it was held
      that a mechanlo's lien upon improvement8 altuate
      00 a homestead did not attach to a policy of ln-
      suranoe oorerln~ the improvements or to moneys
      due thereon after fire. This particular holdlng
      was not in any wise founded upon the exempt ahar-
      aoter of the property, but was based upon the well-
      settled rule that the polloy la a strictly personal
      oontraot, and doe8 not attaoh to the lien or realty
      and, in the abaenoe 0r en agreement upon the-part
      OS the llenor that th4 prsmises shall be Insured
      Sor t&e bonofit of the lion omditor, the latter
      has no olala upon the polloy or it8 prooeede. To
      the 84m4 offeat  ltiWard v. Gqgan, 4 Tax. 01~. App.
      274.25 9. 91.479, and Porter i. Portor, 2 Wilbon,
      0%~. Oea. Ct. App. S40. 485.
           *So iar a8 we arc'advl84d, all or th4 authori-
     .tiee ar4 to the mm4 4rr60t, and hold that, In th4
      abasnoo of mmh apI6p46m4nt, or of a olause in the
      polloy mklng th4 1088 ~ayablo to the mortga@@, 41'
      of en amd.gmmont to him, the mmtgagoo ha8 no int-
      oreotin a polfoy take~nout by the mortgagor  upon
      hle own latororrt. 4 Cooleyrs Brlofa on limuranoo
      p. 3699; 19 Cya. 0&6SS7; Jon48 oa Xorteago8 (26 Ed.)
      S40.401.*.
          Th4 rule ua8 4galn      follmmd   in Walter Connally k Co.
v. Iio~klna,196 S. w:BSb.
          Tha aae48 we hsro altod and Qalothditim larolo4 r4al
48t4t4, but th4:8%me l.II146180 app1148 t0 pW8OXlal ~l-OJWty.
24tOh48t4r P-4 m8IIraIIOO00. V. Th48Hk8"mall t k0. 2m 8. w.
   .
          Of ocnarsethis rule does not apply if tha property
owner egroes with the lien holder to &wure the pmp4rty for the
lien holder*8 benefit, a8 *a8 8tsted in Gllbort ?. Mooring,
88 E. W. (2d) 641, as follona:
           "An agreement between a mortgagee and e mortgagor,
      or iendee and vendor, that the iattor all1 lnsurs pro-
      perty for the benefit of the fonn4r, @tree the latter
      an equitable lien upon the prO444d8 or the polioy, and
      he Is entltled to au epplioatlon of the same to the in-
      debtednesa.*
Mr. Roy L; Hill, my     6, 1939, Pac4 3

            Did the State and County havd a lien on the gin
ln this case? The general rule Is'that taxes are never a
lien on property unless expressly made so. State v. Hunt,
207 s. :I'. 636, and lio&ev. Carcla, 296 S. ii. 902. The Con-
stitution of Texas provides in Art1014 VIII, Section 15,
as rollows:
          "The annual assessment made upon landed
     propertjrshall be a special lien thereon . . ."
Article 7172 of the RevlseB Civil Statutes of Texas provides:
            "All taxes upon real pmpertp          shall be a
     lien   upon such property until the same shall have
     b44n paid."
By rlrtw of tbeee laet two quoted provlalone, 114 we that
the  State and County had a lien for taxes on the gin (we
aesume the gin was attaohod to the land and thoro'ore reel
ertate); but It 18 a mom lien only, and as pointed out In
 the first part of this opialon *one rho has a more lien
oaly ha8 no olelm to the ln8uranae . . . in the event 0s
a 10~~ 0s the prop4rty.- W4 think the rulo applies jwt as
fomlbly tqthe    atat4 end county In the oeso 0s tax 11Sn8
.a8 It does to indiTIdue18 In the 4ae4 of mortgagee and other
118llS. IIIthe di84u88IOn on tax 1I4M in 3 Cooloy on Taxa-
tion, 4th Ed. 2452, It 18 8aid:
            Vh4n   liens are   sxpr488ly      omated   bbey am
     not to k, enlarged by oonatruotlon.*               :
By rlrtue or th4 word8 0s th4~aonstltutfoael ~rcwl8lon and th4
8tatute quoted above, under whioh the 11413OLi8t8, a lion only
on the.pmportp la oreatod;  and WQ oannotenlarge if to oovor
the ln8uranoe proc8od8.
          Our ansner to y$narquestion i8 that In a 06~4 in
whloh there were dollnqu4at ad valorea taxes due on a bulldlq,
the State and County do48 not'hsvo a lien on the tire ineurano4
noney on that buIldlng wh4n it 18 destroyed by rim.
                                           Youre vary truly
                                   ATl'O~GIWeXAL        OFl!EXAS

                                   BY&                 oh
                                                 Cecil c. Rots&
ccR:BT                                                 ksrrlstant